Citation Nr: 0838558	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
law


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1985 to 
May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1  An April 1990 rating decision that denied service 
connection for a nervous condition was not appealed.

2.  In correspondence dated in April 2006 the veteran 
requested that her previously denied claim for service 
connection for a psychiatric condition claimed as bipolar 
disorder be reopened.

3.  Evidence compiled after the April 1990 rating decision, 
including a December 2007 opinion from a private treating 
psychologist, is not cumulative or redundant of the evidence 
of record in April 2006 and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1990 rating decision denying service connection 
for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a nervous 
disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in April 1990 the RO denied 
service connection for a nervous disorder on the basis that 
the condition pre-existed service and was not aggravated 
therein.  A notice of disagreement was not filed, and the 
decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In April 2006 the veteran requested her previously denied 
claim for service connection for a psychiatric disorder, 
claimed as bipolar disorder be reopened, stating that she was 
"separated early due to the bipolar."  In a rating decision 
dated in December 2006 the RO issued a decision denying 
service connection for bipolar disorder on the grounds that 
the evidence submitted was not new and material.  The veteran 
has appealed.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence compiled since the April 1990 denial of the 
claim on the merits includes private treatment records dating 
from January 1986 to December 2007.  Included in these 
records is an opinion issued in December 2007 by a private 
treating psychologist.  According to this psychologist, the 
veteran's bipolar disorder "began in service and therefore 
was ipso facto not aggravated by her service experience."  
This evidence is new since it was not of record at the time 
of the Board's April 1990 denial.  The Board must presume the 
credibility of this evidence for the purpose of reopening the 
claim.  Justus, 3 Vet. App. 510.  Upon so doing the Board 
finds that it is material since it propounds a link to 
service.  It thus raises a reasonable possibility of 
substantiating the veteran's claim for service connection.  
New and material evidence having been found, the veteran's 
claim for service connection for psychiatric disorder, to 
include bipolar disorder must be reopened.  38 C.F.R. § 
3.156.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting the veteran's petition to 
reopen the claim for service connection for a psychiatric 
disorder, to include bipolar disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed. 


ORDER

New and material evidence having been received, the petition 
to reopen the veteran's claim for service connection for a 
psychiatric disorder is granted.



REMAND

Having reopened the veteran's claims for service connection 
for a psychiatric disorder, to include bipolar disorder, the 
Board has jurisdiction to review the issue de novo, based on 
the whole record.  For the reasons that follow the Board 
finds that the veteran's claim for service connection must be 
remanded for further evidentiary development. 

Prior to service, the veteran attempted suicide in April 1984 
and was hospitalized from March 29, 1984 to April 3, 1984.  
The veteran reported that she did not have previous 
psychiatric treatment history and the physician noted that 
this hospitalization was the veteran's first psychiatric 
experience.  Upon discharge the axis I diagnosis was 
"adjustment reaction with depression mood."

Service treatment records (STRs) include a January 1985 
fitness for service examination the examiner reported that 
the veteran attempted to commit suicide and was hospitalized 
for one week in a hospital's psychiatric unit prior to 
service.  Despite this, the veteran was diagnosed with "no 
present mental disorder."  Also included was a February 1985 
consultation note stating that the veteran had "no present 
mental disorder."  During a July 1985 psychiatric 
consultation, the physician noted "no indications of severe 
mental illness" and recommended a transfer to a different 
duty station.  In May 1986 a physician did not diagnose the 
veteran with an axis I diagnosis but recommended, in 
pertinent part, as follows:

1.  Because the patient suffers from a 
primary inherent personality defect 
which is not secondary to any disease 
or injury and existed prior to entrance 
into the Coast Guard, she is at present 
unsuitable for further military 
service.

2.  There are no disqualifying physical 
or mental defects which are ratable as 
a disability under the standard 
schedule for rating disabilities in 
current use by the Veterans 
Administration.

Private medical records dating from November 1986 to October 
2005 show the veteran as diagnosed with several psychiatric 
diagnoses.  Following separation from service she was 
hospitalized for psychiatric reasons in November 1986, August 
1987, March 1990, January 1993, December 2005, January 2006, 
and October 2006.  While the December 2007 private medical 
opinion states that current bipolar disorder began in 
service, a rationale for the opinion was not provided.  A 
lengthy recitation of the evidence of record was provided but 
the medical professional did not explain why the problems 
experienced by the veteran in service represented the onset 
of bipolar disorder.  In McLendon v. Nicholson the Court held 
that the Secretary must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  A VA examination is necessary in this case to 
provide an opinion, supported by rationale, as to whether her 
current psychiatric disorder pre-existed service and, if not, 
was incurred therein.  38 C.F.R. § 3.326.  

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
November 2006.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In the veteran's December 2006 notice of disagreement she 
reported that she was receiving Social Security Disability 
Insurance since 1987.  Because Social Security Administration 
(SSA) records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record contains 
no indication that any attempt was made to obtain the 
veteran's complete SSA record upon which the benefits were 
awarded.  This appeal must be remanded to obtain the 
veteran's complete SSA record.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the 
Cincinnati, Ohio VAMC dating from 
November 2006 to the present.  Also 
attempt to obtain any other evidence that 
is identified as relevant by the veteran 
during the course of the remand, provided 
that any necessary authorization forms 
are completed.  If no further treatment 
records exist, the claims file should be 
documented accordingly.  

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

3.  Schedule the veteran for an 
examination with regard to her claim for 
service connection for a psychiatric 
disorder.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examination report 
must reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability or 
greater) that a current psychiatric 
disorder was incurred during the 
February 1985 to May 1986 period of 
active duty.  

If a current psychiatric disorder is 
determined to have preexisted the 
veteran's entry into service, the 
examiner must opine as to whether that 
preexisting disorder was aggravated 
(i.e., permanently increased in 
disability beyond the natural 
progression of the disease) during the 
veteran's February 1985 to May 1986 
active duty.  

A complete rationale for all opinions 
proffered must be included in the report 
provided. 

4.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If any benefits sought remain 
denied, the veteran and her 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


